OSBORN, Chief Justice,
concurring.
This is another case which has been placed in “appellate orbit.” Adkins v. State, 717 S.W.2d 363, 366 (Tex.Crim.App.1986); 726 S.W.2d 250, 251 (Tex.App.—El Paso, 1987), affirmed, 764 S.W.2d 782 (Tex.Crim.App.1988). In that case, a 1982 offense resulted in a final affirmance in 1988 after four appellate opinions. In this case, the alleged causes of action arise from the sale of a bank building on December 31, 1982. Suit was filed October 11, 1985. Summary judgment was entered on December 14, 1987. That judgment was affirmed by this Court in September of 1988. The Supreme Court granted a writ of error on November 1, 1989. The Court’s original opinion was delivered on December 19, 1990, and the opinion on Motion for Rehearing on March 27,1991, more than eight years after the transaction which results in this litigation. Today, we reaffirm our original decision in this case, and it can, after whatever action we take on motion for rehearing, begin its trek back to Austin. Probably no decision by a jury will be made within ten years of the sale of the building.
In this regard, it must be remembered that this is an appeal from a summary judgment. If there is a fact question, there must be a remand to the trial court. If there is no fact question, then any law question can be decided by an appellate court with jurisdiction of the case. Not so, the law question of which statute of limitations to apply has been remanded to this Court as part of the “appellate orbit”. Regardless of the results, the big winners are the appellate attorneys, who sought to avoid this remand, and the big losers are the clients on both sides of the docket.
With all of that behind us, what statute of limitations applies in a negligence case? There is an old proverb that “[a] man convinced against his will is of the same opinion still.” In Anderson v. Sneed, 615 S.W.2d 898 (Tex.Civ.App.—El Paso, 1981), Opinion on Motion for Rehearing, 618 S.W.2d 388 (no writ), this Court concluded that after the 1979 amendment of Tex.Rev. Civ.Stat.Ann. art. 5526 (Vernon 1958), the four-year statute would be applicable in negligence cases.
In Willis v. Maverick, 760 S.W.2d 642 (Tex.1988), the Court held that the jury finding of negligence upon the part of Chil-ton Maverick was barred by the two-year statute of limitations. Being obligated to do so, this Court in Sledge v. Alsup, 759 S.W.2d 1 (Tex.App.—El Paso 1988, no writ) followed the holding in Maverick. We are no less obligated to continue to follow that decision today, yet being convinced against my will, I remain of the same opinion still. I believe Anderson v. Sneed was properly decided and the dictum as to limitations resulted from a correct analysis of the law at that time. Texas has never had a limitations statute directed at “negligent” conduct. There is a difference between suits for personal injury resulting from negligence and suits for other types of damages resulting from negligence but seldom has the distinction been noted.
If, as the Court said in First National Bank of Eagle Pass v. Levine, 721 S.W.2d 287 (Tex.1986), “trespass” includes an act violative of the right of another through which injury is done to his estate or property; did the alleged injury in this case cause injury to the plaintiff’s estate? Certainly no property was injured. The question then turns on the definition of “estate” as that term is used in Tex.Civ.Prac. & Rem. Code Ann. § 16.003. We have not found the answer in the Levine opinion, the Mav*564erick opinion nor in Williams v. Khalaf, 802 S.W.2d 651 (Tex.1990).
While awaiting the answer, I am obligated to concur.